UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE TO Tender Offer Statement under Section 14(d)(1) or 13(e)(1) of the Securities Exchange Act of 1934 etrials Worldwide, Inc. (Name of Subject Company (Issuer)) Merge Acquisition Corp. a wholly owned subsidiary of Merge Healthcare Incorporated (Names of Filing Persons (Offerors)) Common Stock, Par Value $0.0001 Per Share (Title of Class of Securities) 29786P103 (CUSIP Number of Class of Securities) Ann Mayberry-French Vice President, General Counsel & Secretary Merge Healthcare Incorporation 6737 West Washington Street, Suite 2250
